 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 38 
228 
Atlantic Veal & Lamb, Inc. 
and
 Knitgoods Workers™ 
Union, Local 155, Union of Needletrades, Indus-
trial & Textile Employees, AFL
ŒCIO.  
Cases 29Œ
CAŒ24484, 29ŒCAŒ24619, and 29ŒCAŒ24669 
May 28, 2010 
SUPPLEMENTAL DECISION AND ORDER  
AND ORDER REMANDING 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE On January 31, 2007, Administrative Law Judge Ray-
mond P. Green issued the attached supplemental deci-
sion.  The General Counsel filed exceptions and a sup-
porting brief.  The Respondent filed cross-exceptions 
with a supporting brief, and the General Counsel filed an 
answering brief.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the supplemental decision 
and the record in light of the exceptions and briefs and 
has decided to affirm the judge™s rulings,
1 findings, and 
conclusions only to the extent consistent with this Sup-

plemental Decision and Order.  
Introduction 
On June 30, 2004, the Board issued the underlying de-
cision in this case finding, in relevant part, that Respon-
dent Atlantic Veal & Lamb, Inc. had unlawfully dis-
charged employee Jeorge Ogando.  As a result of this 

unfair labor practice finding, the Board ordered the Re-
spondent to reinstate Ogando to his former position or, if 
that position no longer existed, to a substantially equiva-

lent position.  The Board also ordered the Respondent to 
make Ogando whole for any loss of earnings and other 
benefits suffered as a result of the Respondent™s unlawful 
actions.  The Board™s Decision and Order was subse-
quently enforced by the Unit
ed States Court of Appeals 
for the District of Columbia Circuit.
2  Following the issuance of 
a compliance specification 
and a hearing, the judge issu
ed a supplemental decision 
ordering that the Respondent make Ogando whole for the 
period from June 7, 2004, until such time as the Respon-
                                                          
 1 The Respondent excepts to the ju
dge™s denial of its motion to re-
open the record so that it could subpoena records from an  accountant.  

As set forth in Sec. 102.65(e)(1) of the Board™s Rules and Regulations, 
however, only ﬁextraordinary circumstances,ﬂ such as the discovery of 
new evidence, warrant such relief. 
  Because the Respondent has failed 
to establish any extrao
rdinary circumstances that would warrant re-
opening the record, we find that the 
judge properly denied this motion. 
2 See 
Atlantic Veal & Lamb, Inc.
, 342 NLRB 418 (2004), enfd. per 
curiam 156 Fed. Appx. 330 (D.C. Cir. 2005). 
dent makes Ogando a valid offer of reinstatement.
3  The 
judge™s supplemental decision denied Ogando backpay 
from the date of Ogando™s discharge on August 28, 2001, 
until June 7, 2004.   
We agree with the judge™s finding that Ogando is enti-
tled to backpay for the period from June 7, 2004, and 
continuing until such time as the Respondent makes 

Ogando a valid offer of reinstatement.
4  We also agree 
with the judge that the General Counsel used a proper 
formula to calculate the backpay due to Ogando.
5   For the reasons stated below, however, we find that the 
judge erred in failing to make findings of fact concerning 
Ogando™s work history from the date of his discharge 
until June 7, 2004.  Accordingly, we shall sever the issue 
of the backpay due to Ogando for this period of time and 

remand it to the judge so that
 he may reconsider the re-
cord evidence, make credibility determinations, and pro-
vide an analysis explaining the basis for his findings.  
Analysis 
In finding that Ogando was not entitled to backpay 
from August 28, 2001, to June 7, 2004, the judge failed 

to make any findings of fact concerning Ogando™s work 
history for the period.  Instead, the judge decided to ex-
clude this entire period from Ogando™s backpay compu-

tation based on discrepancies between income and job 
experiences that Ogando reported to the Board and those 
Ogando provided to third parties on a mortgage applica-

tion.  The judge explained his decision as follows: 
 [N]otwithstanding that the burden of proof is placed on 

the Respondent with respect to the discriminatee™s 
search for work or interim earnings, Ogando™s prevari-
cations have so muddied the water regarding his work 
history or search for work from the date of his dis-
charge until the time that he was hired at Whole Foods 

in 2004, that he has made it impossible for me to make 
any reasonable conclusions about this period of time. 
                                                           
 3 On June 7, 2004, Ogando be
gan his employment with Whole 
Foods.  The judge found that Ogan
do was entitled to receive backpay 
for that period because his earnings at Whole Foods were not in dis-

pute.   
4 In order to make a valid offer of reinstatement, the Respondent 
must:  (1) raise Ogando™s pay rate to what it would have been but for 

the illegal discharge; (2) offer him an
 opportunity to participate in its 
health insurance plan; and (3) pr
ovide him the proper amount of vaca-
tion pay. 
5 Where a respondent offers an alternative formula for determining 
backpay, the Board must decide whic
h is the ﬁmost accurateﬂ method.  
See Woodline Motor Freight
, 305 NLRB 6, fn. 4 (1991), enfd. 972 F.2d 
222 (8th Cir. 1992).  Here, we find that the Respondent™s proposed 
formula fails to account for the wage increases received by most em-
ployees between 2001 and 2005.  A
ccordingly, of the two formulas 
proposed, we find that the General Counsel™s formula is the most accu-
rate method for restoring the status quo ante.   
 ATLANTIC VEAL 
& LAMB
, INC
. 229
In reaching his decision, the 
judge failed to consider or 
discuss the Board™s Decisions in 
Cibao Meat Products
, 348 NLRB 47 (2006), and 
Parts Depot, Inc.
, 348 NLRB 
152 (2006).  In light of those Decisions, we conclude that 

a remand to the judge for further analysis is necessary.   
Under extant Board precedent, the mere existence of 
discrepancies in reported income, such as those found by 

the judge here, is insufficient to establish a willful con-
cealment of earnings from the Board that would warrant 
the denial of backpay for the 
period of the concealment.  
See Cibao
, 348 NLRB at 48.  In 
Cibao
, the respondent 
argued that the discriminat
ee had willfully concealed his 
interim earnings for certain qua
rters and, therefore, was 
not entitled to backpay for those periods.  Id. at 47Œ48.  
In support of its argument, the respondent cited a mort-

gage application and a credit card application that had 
been submitted on behalf of the discriminatee, both of 
which listed higher levels of income than the discrimina-

tee had reported to the Board.  Id. at 47Œ48.  In rejecting 
that argument, the Board found that the discrepancies 
alone between the income repo
rted on the applications 
and the income reported to the Board did not establish 
ﬁwillful concealment of 
earnings from the Board
.ﬂ Id. at 
48 (emphasis in original); accord: 
Atlantic Limousine, 
Inc.
, 328 NLRB 257, 257 (1999), enfd. 243 F.3d 711 (3d 
Cir. 2001).  Rather, the Boar
d found that the ﬁmere sus-
picion and uncertaintyﬂ created by the third-party docu-

ments were insufficient to meet the employer™s burden of 
proving that the General Counsel™s interim earnings cal-
culations were inaccurate.  
Cibao
, 348 NLRB at 48.  
Thus, under 
Cibao
, the judge erred in finding that dis-
crepancies alone between the 
income and job experiences 
Ogando reported to the Board and those Ogando pro-
vided to third parties di
squalified him from receiving 
backpay for the period at issue.
 6    Further, we are uncertain wh
at to make of the judge™s 
credibility determination with respect to Ogando™s testi-
mony regarding his interim earnings.  Ogando specifi-

cally denied receiving any in
terim earnings from Royal 
                                                          
 6 Member Schaumber dissented in 
Cibao Meat Products
.  He applies 
the majority™s position in that case here for institutional purposes.  
Member Schaumber notes, however, that the Board in 
Cibao did not 
find that the discriminatee himself sought to mislead third parties.  348 

NLRB at 48.  That has not been established yet in this case.  Moreover, 
Member Schaumber adheres to hi
s dissenting view, expressed in 
Cibao, that regardless of whether misreprese
ntations to third parties constitute 
ﬁwillful concealment of earnings,ﬂ as that concept has been defined by 
the Board, such misrepresentations 
may still impact backpay.  Where 
the doubt as to the amount of interim earnings arises not from negligent 

recordkeeping or faulty 
memory, but rather from willful misrepresenta-
tions by the discriminatee, there 
is no reason to construe that doubt 
against the Respondent.  Instead, Member Schaumber would hold the 

discriminatee to his misrepresentations for purposes of calculating 
backpay.  See 
Cibao,
  supra at 50 (Member 
Schaumber dissenting). 
Quality General Construction Inc. or any other entity 
operated by Angel Diaz.  While the judge stated gener-
ally that Ogando ﬁcannot be
 viewed as a credible wit-
ness,ﬂ  and that his ﬁprevarications . . . muddied the wa-

ter regarding his work history or search for work,ﬂ he 
made no specific finding regarding Ogando™s denial, 
which was corroborated, at least to some degree, by the 

testimony of Angel Diaz.  In 
Parts Depot
, a case similar 
to this one, an employee testified that she made up a 
laundry job on a job application to increase her chances 

of obtaining employment and a mortgage.  348 NLRB at 
153.  That employee, like Ogando here, denied at the 
compliance hearing that she actua
lly worked the job.  Id.  
However, unlike the judge here, the judge in 
Parts Depot
 discredited the employee™s denial and affirmatively 

found that she had earnings from the laundry that she 
failed to report to the Board.  Id.  The Board, in adopting 
the judge, then denied gro
ss backpay for each quarter the 
employee concealed her employ
ment with the laundry.  
Id.  Thus, if the judge actually determined that, despite 
Ogando™s denial, he, in fact, had significant income in 

2002 and 2003 not reported to the Board, then 
Parts De-
pot would call for the curtailment of Ogando™s backpay 
in those relevant quarters.   
Thus, we remand this case to the judge and, on re-
mand, direct the judge to make an explicit finding as to 
Ogando™s income in 2002 and 2003 and whether or not 

the Respondent met its burden to establish that Ogando 
willfully concealed income from the Board for the period 
from August 28, 2001, to June 7, 2004.  The judge 

should then make findings as to the backpay owed to 
Ogando for the period in question based on those find-
ings. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Atlantic Veal & Lamb, Inc., New York, 

New York,  its officers, agents, successors, and assigns, 
shall make Jeorge Ogando whole for the period from 
June 7, 2004 until such time as the Respondent (1) raises 

Ogando™s pay rate to what it would be but for the illegal 
discharge; (2) offers him an opportunity to participate in 
its health insurance plan; and (3) provides him the proper 

amount of vacation pay, by paying him the amount fol-
lowing his name, plus interest accrued to the date of 
payment, as prescribed in 
New Horizons for the Re-
tarded
, 283 NLRB 1173 (1987), minus tax withholdings 
required by Federal and State laws: 
 Jeorge Ogando  $18,514 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 230 
IT IS FURTHER ORDERED
 that the compliance specifica-
tion™s allegation
 that Jeorge Ogando is entitled to back-
pay for the period from August 28, 2001, to June 7, 
2004, is severed from this case and remanded to the ad-

ministrative law judge for further appropriate action con-
sistent with this decision. 
IT IS FURTHER ORDERED
 that the judge shall prepare 
and serve on the parties a s
econd supplemental decision 
containing credibility resolutions, findings of fact, con-
clusions of law, and a recommended Order, as appropri-

ate on remand.  Following serv
ice of the second supple-
mental decision on the parties, the provisions of Section 
102.46 of the Board™s Rules and Regulations shall be 
applicable. 
IT IS FURTHER ORDERED
 that nothing contained in this 
Decision and Order shall preclude the General Counsel 
from issuing a new backpay specification and notice of 
hearing regarding any additional backpay claimed for 

Jeorge Ogando after the third quarter of 2006. 
 Kathy Drew King, Esq., 
for the General Counsel
. Bryan T. Carmody, Esq. 
and Don Carmody, Esq., 
for the Re-spondent. SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE RAYMOND P. G
REEN, Administrative Law Judge.   I heard 
this case on various dates in July and November 2006.
1 This 
case involves a backpay specification that was issued by the 
Regional Director on May 31, 2006.  It is based on a Board 
Decision and Order issued on June 30, 2004, and enforced by 
the United States Court of Appeal
s for District of Columbia on 
October 27, 2005.  The speci
fication was subsequently 
amended on November 13, 2006, af
ter the General Counsel had 
an opportunity to examine payroll records.  In substance, the 

amended specification updated th
e backpay period and recalcu-
lated the gross backpay by including (a) raises that the dis-
criminate allegedly 
would have received
 during the backpay 
period and (b) overtime amounts that the General Counsel 
claims that he reasonabl
y would have received.  
In the underlying case, the Boar
d, with the court affirming, 
concluded that the Respondent 
unlawfully discharged Jeorge 
Ogando on August 28, 2001, and unlawfully suspended Mo-
desto Lora from September 22 to
 29, 2001.  The Board ordered 
the Respondent to make whole th
ese employees, with interest, 
for back wages and other benefits
 that they lost due to the 
unlawful discrimination against them. 
At the hearing in the present case, the Respondent settled the 
allegations regardi
ng Modesto Lora for $610.  Also, the Re-
spondent withdrew its contention that Ogando was an undocu-
mented foreign worker.  
In its answer, the Respondent asserted that even if Ogando 
had been illegally discharged, he
 would nevertheless have been 
laid off at some later time for 
economic reasons.  This conten-
                                                          
 1 I deny Respondent™s motion to reopen the record. 
 tion was not supported by any evidence and the Respondent 
conceded that of the group who were employed in Ogando™s 
department during the peri
od from 2001 to 2006, Ogando 
would have had seniority over at 
least some of those people.  
Since there was no evidence to
 show that the Respondent 
would have laid off Ogando for legitimate business reasons at 
any time after his initial discha
rge, I reject the Respondent™s 
contention in this respect.  
Based on the evidence as a whole, including my observation 
of the demeanor of the witnesses and after consideration of the 
briefs filed, I make the following findings and conclusions.   
Findings and Conclusions 
The principle issue in this case tu
rned out to be the extent to 
which Ogando had interim earnings during the backpay period 
and whether he told truth regarding that issue.  
At the time that Ogando was di
scharged from Atlantic Veal, 
he was earning $10.75 per hour.   
Almost 5 years later, he was 
reinstated by the Respondent on 
March 8, 2006, at the rate of 
$10.25 per hour.  On or about May 23, 2006, he received a 
wage increase to $11 per hour.  
Epifanio, the Region™s compliance officer, testified that after 
examining the Company™s payroll records, he saw that other 
employees in similarly situated j
obs, received raises at various 
times from 2001 through 2006.  Based on his review of the 
records, which showed that most of the employees received at 
least two raises during that period,
 Epifanio opined that it is 
probable that during the same 
period, Ogando would have re-
ceived two raises.  In Epifanio
™s opinion, it is likely that 
Ogando would have received a raise to $11.50 per hour effec-
tive during the 4th quarter of 2003 and a second raise to $12.25 
per hour effective during the fourth quarter of 2005.   
I agree with Epifanio™s tes
timony regarding the likelihood 
that Ogando would have received the above-described wage 
increases in the amounts and at 
the times described.  Among 
other things, this means that 
Respondent™s reinstatement of 
Ogando did not terminate his backpay because his pay rate at 
the time of the hearing, was still less than what it would have 
been had he not been illegally discharged.
2 In addition, the amended specification added overtime earn-
ings to the gross backpay calcul
ations.  Previously, the gross 
backpay was based on the assump
tion that Ogando would have 
worked a 40-hour week during the backpay period.  In this 
regard, Epifanio utilized the payroll records of three employees 
who had comparable jobs to Og
ando and in calculating what 
Ogando™s likely overtime hours would have been, Epifanio 
averaged the actual overtime hours worked by the exemplars.  
This is shown in appendix C 
to the amended specification, 
                                                          
 2 An agreement between the Employer and the Atlantic Veal & 
Lamb Union, executed on October 17, 2005, was introduced into evi-

dence.  This showed that the em
ployees were supposed to receive, 
commencing with the payroll period beginning October 10, 2005, a 7-
percent wage increase and a 4-percent increase commencing on Octo-

ber 31, 2006.  Thus, even if Ogando had been reinstated at the same 
wage rate that he earned at the time 
of his discharge, his rate of pay as 
of October 2005 should have been
, at a minimum, $11.50 per hour.  
And by November 2006, his rate of 
pay should have been, at a mini-
mum, at $11.96 per hour.  
 ATLANTIC VEAL 
& LAMB
, INC
. 231
which is adopted by me.  (The backpay period is still open, but 
the revised appendix C runs up through third quarter of 2006.)  
Ogando testified that because of the events of September 11, 
2001, he didn™t start looking fo
r work until November 2001.  
To me this is a nonsequester.  The New York economy did not 
cease as of September 11, 2001, and I can see no reason why 
Ogando should be excused from looking for work during this 
period.   According to Ogando, he started looking for work in No-
vember 2001.  He testified that 
from that point until June 7, 
2004, he mainly worked in light construction as a self-
employed person.  Ogando testif
ied that he went around differ-
ent neighborhoods and offered his services by knocking on 
doors.  He claims that his only 
interim earnings before he got 
his first job at Whole Foods, was 
through this self-employment.  
Ogando claims that in 2001, after his discharge by the Respon-
dent, he had no earnings.  He claims that in 2002 he had net 
earnings of $6,975; that in 2003, 
he had net earnings of $4,050; 
and that he had no earnings in 2004 until he got his job at 
Whole Foods on June 7, 2004.  
On June 7, 2004, Ogando got a 
job at Whole Foods Markets 
located in Manhasset, New York.  His starting pay rate was 
$8.50 per hour and he received 
a wage increase on October 1, 
2005, to $9.75 per hour.   Howe
ver, Ogando incurred interim 
expenses; these being the differe
nce in the number of miles he 
drove to and from his home to Whole Foods and the number of 
miles that he had previously driv
en to Atlantic Veal.  Using the 
Federal reimbursement mileage rate, Epifanio calculated 
Ogando™s interim expenses as be
ing $57 per week from June 1, 
2004, to January 31, 3005; $61.56 per week from February 1 to 
August 31, 2005; $73.72 per week 
from September 1, 2005, to 
January 5, 2006; and $67.64 per week from January 6, 2006, 
until he left Whole Foods and resumed working at the Respon-
dent.  The evidence regarding Ogando™s earnings after June 7, 
2004, is not in dispute.  From the time that Ogando got his job 

at Whole Foods we know exactly wh
at he earned, either in that 
job or when he returned to work for Atlantic Veal.  For the 
period of time that he worked for Whole Foods, we can calcu-
late what his gross backpay wo
uld probably have been had he 
not been discharged by the Resp
ondent in terms of his probable 
hourly pay rate during the backpay period and the likely num-
ber of overtime hours that he would have worked up until the 
time he left Whole Foods and re
turned to work for Atlantic 
Veal.  And after his reinstatem
ent by the Respondent, Ogando™s 
actual hours of work are recorded and his backpay is simply the 
difference between what his act
ual pay was and what it should 
have been, taking into account 
the probable wage increases that 
he would have received but for 
the discrimination against him.  
The only significant question is what should we do about the 
period from the date of his disc
harge until the date that he 
started working for Whole Foods?  
At the initial set of hearings held on July 18 and 19, 2006, 
the Respondent, having subpoenaed Ogando™s bank records, 
showed that Ogando had a number 
of sizeable deposits made to 
his accounts during 2003 to 2005.  From this, the Respondent 
argued that Ogando must have earned at lot more money than 
what he was claiming.  Howeve
r, Ogando explained that in 
January 2003, he won $25,000 in a New York State Lottery and 
that portions of that money 
were deposited in his checking 
and/or savings account at variou
s times after 2003.  He also 
testified that another large deposit
 was made in 2004 as a result 
of a pooling arrangement that he
 and other employees at Whole 
Foods had set up so that each person contributed a certain 
amount per week and each was given a large distribution at 
some later time.  (In effect, a socially enforced savings plan.)  
Finally, some of the deposits 
were simply transfers from one 
account to the other.  
When Ogando first testified in this proceeding, he identified 
the application form 
that he filled ou
t for Whole Foods.  
Ogando wrote on the applicatio
n that he had worked from 2000 
to 2002 for Yerr™s Grocery and that he had worked from 2002 
to 2004 for Global Royal Roofing.  He explained that he did not 
work for either company but got permission to put these down 
as references by Geraldo Nieves from Yerr™s Grocery and by 
Angel Diaz from Global Roofing.  
Ogando asserted that he did 
this to make his application look
 better and to explain his lack 
of employment from the end of 2001 to the time that he was 
applying for a job at Whole Foods.   
Ogando also testified that 
in 2003 (when he was self-
employed and not earning much
 money), he purchased a house 
in Brooklyn with two friends.   He testified that the purchase 
price was $252,000 and that the other purchasers were Angel 
Diaz (from Global Roofing), and Diaz™ domestic partner.  Ac-
cording to Ogando, they all lived in the house together and the 
payments were $1,677.89 per m
onth or $559.30 per person.   
He states that the couple broke 
up after 7 or 8 months and the 
house was sold for $262,000.  (A $7000 profit.)
3  When he first 
testified about this house, Ogando 
neglected to tell me (or ap-
parently the General Counsel), 
that the mortgage was obtained 
based on his representation that he was employed by a com-
pany owned by Angel Diaz and that he had earned $66,123 in 
2002.   
As a result of Ogando™s testim
ony, the Respondent™s counsel 
requested an adjournment in order to subpoena some of the 
people referenced in Ogando™s testimony.  I granted the exten-
sion and handed out blank subpoenas.  
We resumed the hearing on November 13, 2006.  
At the resumption of the hearing, Ogando identified a docu-
ment that was received into evidence as Respondent™s Exhibit 
13.  This document, which purport
ed to be a W-2 form that was 
submitted with a mortgage application on a property at 455 
Chestnut Street, Brooklyn, New 
York, stated that Ogando was 
employed by a company called Royal Quality General Con-
struction Inc. and that he earned $66,123.46 in 2002.   
Respondent™s Exhibit 14 consis
ted of two pay statements 
purporting to show that Ogando was issued two checks from 
Royal Quality General Constr
uction on October 17 and 31, 
2003.  The latter statement asse
rts that Ogando™s year-to-date 
pay was $56,269.18 as of October 31, 2006.  Ogando did not 
                                                          
 3 If this was Ogando™s domicile th
en the purchase and sale of the 
house would not be considered a business and therefore any profit 
would not be interim earnings.  See 
Cibao Meat Packing Co
.,  348 
NLRB 47 (2006).  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 232 
identify Respondent™s Exhibit 
14.  However, Respondent™s 
counsel and the General Counsel
, based on a conference call 
with a bank official, stipulated 
that these two pay stubs were, in 
fact, received by the lending bank from the real estate agent 
who arranged for the mortgage.  It was agreed that both Re-
spondent™s Exhibits 13 and 14 were
 the types of documents that 
would have been submitted with a mortgage application to 
show that the borrower had sufficient income to repay the loan.  
In relation to the property, Og
ando testified that he paid 
$10,000 for the down payment and that this was from a portion 
of the lottery money that he received.  
Royal Quality General Construction and Royal Roofing are 
the interchangeable names of the company that is owned by 
Angel Diaz.  Diaz, who descri
bed himself as a good friend of 
Ogando, was one of the people who purchased this building 
along with Diaz™ domestic partne
r, Luz Rivera.  Among other 
things, Diaz testified that he 
consented to Ogando falsely as-
serting that he worked for his company so that Ogando could 
have a reference for his job 
application at Whole Foods.  
Nevertheless, Oga
ndo and Diaz testified that Ogando had 
never been employed by Diaz or by any company that Diaz was 
associated with.  Diaz testified that he does contracting work, 
mostly by himself, as a sole 
proprietorship under the name of 
Royal Quality General Construction,
 Inc., or under the name of 
Global Roofing.  He testified th
at he rarely employs anyone 
else and that he has never empl
oyed Ogando in any capacity.  
(In fact, he sarcastically commented about Ogando™s ability to 
work with his hands by telling us that we needed only look at 
Ogando™s fingernails.)  
Diaz testified that if he happens, on rare 
occasions, to use an employee to assist him, he pays that person 
in cash and never pays by check.   According to Diaz, he never 
issued a W-4 form or any kind of paychecks to Ogando.  He 
testified that Respondent™s E
xhibits 13 and 14 were not docu-
ments that he had ever seen before.  
Diaz™ testimony regarding the house was at least to some de-
gree, at variance with Ogando™s. 
 He testified that Ogando put 
up about $6000 for the down payment 
and he also testified that 
Ogando never lived in the house.  According to Diaz, Ogando 
agreed to cosign the mortgage because Ogando had a better 
credit rating than either he or Luz Rivera.   
The bottom line here is that Ogando cannot be viewed as a 
credible witness.  Assuming th
at he is telling the truth now, 
then he did not tell the truth about his work history on at least 
several occasions in the past; 
most significantly when he sub-
mitted or agreed to the submission of documents to a bank pur-
porting to show that he was employed and was earning over 
$60,000 per year.  (I note that the General Counsel did not call 
the real estate broker to explain how these documents happened 
to have been submitted to the financial institution that lent 
$260,000.)  
Alternatively, Ogando is not te
lling the truth now when he 
testified that his interim earn
ings for 2002 were $6975 and that 
his interim earnings for 2003 were $4050.  
In my opinion, and notwithstanding that the burden of proof 
is placed on the Respondent with 
respect to the discriminatee™s 
search for work or interim ear
nings, Ogando™s prevarications 
have so muddied the water regard
ing his work history or search 
for work from the date of his discharge until the time that he 
was hired at Whole Foods in 2004,
 that he has made it impossi-
ble for me to make any reasonable conclusions about this pe-
riod of time.  I, therefore, am 
going to exclude this entire period 
from the backpay period and calc
ulate his backpay only from 
the point at which he started 
working at Whole Foods on June 
7, 2004.   
[Recommended Order omitted from publication.] 
  